Citation Nr: 1141705	
Decision Date: 11/09/11    Archive Date: 11/21/11

DOCKET NO.  10-24 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUES

1.  Entitlement to an evaluation greater than 20 percent for varicose veins of the right leg.

2.  Entitlement to an evaluation greater than 10 percent for recurrent eye infections.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for varicose veins of the left leg on a direct basis.

4.  Entitlement to service connection for varicose veins of the left leg, claimed as secondary to service-connected varicose veins of the right leg.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 


INTRODUCTION

The Veteran served on active duty from December 1986 to June 1993.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA).  In June 2011, the Veteran testified before the undersigned Veterans Law Judge seated at the Regional Office (RO) in Anchorage, Alaska.  A transcript of that hearing is of record.  

The issue of entitlement to service connection for varicose veins of the left leg, claimed as secondary to varicose veins of the right leg is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Varicose veins of the right leg are manifested by symptoms of persistent edema, stasis pigmentation or eczema, and leg pain.  

2.  The Veteran's recurrent eye infections are manifested by blurry vision and light sensitivity with a component of blepharitis.

3.  In a December 2006 decision, the RO denied reopening the claim for service connection for varicose veins of the left leg on a direct basis; the Veteran did not appeal this decision and it is final. 

4.  The additional evidence associated with the claims file since the December 2006 RO decision is redundant of the evidence that was of record in December 2006.


CONCLUSIONS OF LAW

1.  The criteria for a 40 percent disability rating, but no higher, for varicose veins of the right leg have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); §§ 4.7, 4.104, Diagnostic Code 7120 (2010).

2.  The criteria for a disability rating in excess of 10 percent for recurrent eye infections have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §  4.79, Diagnostic Code 6018 (2010).

3.  The December 2006 rating decision that denied reopening the Veteran's claim for service connection for varicose veins of the left leg on a direct basis is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 20.204, 20.1103 (2010). 

4.  Since the December 2006 RO denial, no new and material evidence has been received to warrant reopening the Veteran's claim for service connection for varicose veins of the left leg.  38 U.S.C.A. § 5108 (West 2002);  38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Sta. 2096 (2000), was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To implement the provisions of the law, VA promulgated regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. § 3.102, 3.156(a), 3.159, 3.326(a) (2010)).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). 

The United States Court of Appeals for Veterans Claims' (Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  In the present appeal, the appellant was provided with initial notice of the VCAA in May 2008, which was prior to the December 2008 rating decision on appeal.  Therefore, the express requirements set out by the Court in Pelegrini have been satisfied. 

In regard to the claims for increased ratings for the appellant's service-connected recurrent eye infections and varicose veins of the right leg, VA has fulfilled its duty to notify the appellant in this case.  In the May 2008 letter, the RO informed the claimant of the applicable laws and regulations, the evidence needed to substantiate these increased rating claims, and which party was responsible for obtaining the evidence.  38 C.F.R. § 3.159; See also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).  Thus, the Board finds that the notice required by the VCAA and implementing regulations was furnished to the claimant and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

For purposes of evaluating the appellant's request to reopen her claim, the Board observes that the case of Kent v. Nicholson, 20 Vet. App. 1 (2006), held that in regard to matters that involve a request to reopen a previously denied claim for service connection based upon the receipt of new and material evidence, in addition to providing notice of the evidence and information that is necessary to establish entitlement to service connection, VA must first notify a claimant of the evidence and information that is necessary to reopen the claim.  To that end, the Court determined that in the context of a claim to reopen, the VCAA requires that VA must first review the bases for the prior denial of record, and then release a notice letter to the veteran that explains the meaning of both 'new' and 'material' evidence, and also describes the particular type(s) of evidence necessary to substantiate any service connection elements that were found to be insufficiently shown at the time of the prior final VA denial.  Kent, supra. 

In this case, the appellant was provided specific notice of what evidence was necessary to establish entitlement to service connection for varicose veins of the left leg in the May 2008 letter as well as the types of evidence to submit such as medical records or medical opinions.  She was also informed in the May 2008 letter as to what qualifies as new and material evidence.  However, the appellant failed to submit new medical evidence relating a current varicose vein disability of the left leg to service.  The appellant was not deprived of an opportunity to participate in the adjudication process because she did not know what evidence was needed to reopen her claim.  The appellant was told what evidence she needed to furnish in these letters.  Thus, the Board finds that the directives of Kent are satisfied.  The Board finds that all notices required by VCAA and implementing regulations were furnished to the appellant and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

During the pendency of this appeal, the Court issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.169(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service- connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Dingess/Hartman, supra. With respect to the claims on appeal, the Board finds that the appellant is not prejudiced by a decision at this time since she was provided with notice of the disability rating and effective date elements in the May 2008 letter. 

The Board also finds that all necessary assistance has been provided to the appellant.  The RO has made reasonable and appropriate efforts to assist the appellant in obtaining the evidence necessary to substantiate her claims, including obtaining VA medical records identified by the appellant.  The appellant was additionally provided with the opportunity to attend a Board hearing which she attended in June 2011.  In terms of VA records, the appellant testified in June 2011 that she was scheduled to undergo a venous study at a VA medical facility that same day.  This test result is not on file.  However, with respect to her claim to reopen service connection for varicose veins of the left leg, this does not put VA on notice of relevant evidence to consider in reopening the  claim.  In this regard, as is discussed in more detail below, the basis of the initial denial of service connection for varicose veins of the left leg is that there was no evidence of such disability in service (or of a nexus to service); thus, notice that a venous study was performed does not constitute notice of outstanding nexus opinion evidence.  See Graves v. Brown, 8 Vet. App. 522 (1996).  Moreover, the appellant was advised at the hearing to submit all relevant documentation, to include medical opinion evidence.  Id.  Similarly, notwithstanding the favorable decision below regarding the appellant's claim for an increased rating for varicose veins of the right leg, there is no indication that the venous study is relevant to this claim.  A claim such as this requires comparing the appellant's symptomatology with specific criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  In terms of affording the appellant a VA examination, the appellant was afforded a VA examination with respect to her varicose veins of the right leg in June 2010 and her recurrent eye infection disability in July 2010.  The Board finds that these examinations were adequate in that the examiners reviewed the record, interviewed the Veteran, and performed an appropriate physical examination with adequate findings.  In short, the Board finds that the examination reports are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).

Under these circumstances, the Board finds that VA has fulfilled its duty to notify and assist the appellant in the claims under consideration and that adjudication of the claims at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready to be considered on the merits.

II.  Rating Claims

A.  General Rating Provisions

The evaluation of service-connected disabilities is based on the average impairment of earning capacity they produce, as determined by considering current symptomatology in the light of appropriate rating criteria.  38 U.S.C.A. § 1155. Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by a veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

In addition, the entire history of a Veteran's disability is also considered. Consideration must be given to the ability of a veteran to function under the ordinary conditions of daily life.  38 C.F.R. § 4.10.  If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21. 

Where entitlement to compensation has already been established, and an increase in the disability rating is at issue, the present level of disability is of primary concern. Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2.  The regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the rating Schedule.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1, 4.2, 4.10. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

B.  Rating Greater than 20 Percent for Varicose Veins of the Right Leg

Facts

The Veteran's service treatment records include a May 1993 separation examination report noting that the Veteran had "varicose vein in January 1990".  This report further notes that the Veteran had varicosities right lower extremity with no clots and good distal pulses.  

In August 1995, the RO granted service connection for varicose veins, right lower extremity, and assigned a noncompensable evaluation, effective June 23, 1993. 

In December 2006, the RO increased the Veteran's rating for varicose veins, right lower extremity, to 10 percent, effective in April 2006.  

In April 2008, the Veteran filed a claim for an increased rating for her service-connected varicose veins, right lower extremity.  The Veteran reported that her leg pain was constant and she dreaded going to work knowing that she had to stand which caused her legs to ache. 

A May 2008 VA outpatient note states that the Veteran still wore "TED" hose and wanted two more pairs.  She complained of leg pain after standing all day at her job involving condo beach rentals, but said she was otherwise doing well.  She said her legs hurt after work and that sulindac used to help, but no longer did.  She said she uses fioricet periodically.  Her current documented active problems included varicose veins and edema.  The Veteran was assessed as having leg pains, history DVT (deep vein thrombosis).  This note also shows that new stockings were ordered and sulindac was increased.  

A June 2008 VA examination report notes that the Veteran was being treated for venous insufficiency.  She complained of swelling in her legs that began late morning and worsened by late afternoon and evening, associated with leg pains, swelling, aching, and a burning sensation to the bottom of her feet.  She said she was presently being treated with suldinac and wore knee high support hose which helped some.  The Veteran denied leg pain associated with ambulation and had no history of claudication.  She had a noted history of varicosities associated with aching, leg fatigue, burning and irritation to the legs and feet associated with longstanding walking.  There was associated edema of the leg, improved some with elevation, but not totally resolved.  She reported increased leg and foot pain, worse on the right than left over the last 6 to 12 months.  She said her job required her to be on her feet most of the day and she was unable to take any significant pain medication due to her job requirements.  She said she was working full time at a resort as an information person.  She denied prescribed bed rest or incapacitation over the past 12 months.  She denied any impediment to her activities of daily living, but reported some impediment to her usual occupation due to the right leg pain and swelling.  On examination there was +1 peripheral edema of the feet and ankles, more apparent right than left with varicosities apparent posterior aspect of the right lower leg and right popliteal region which were nontender.  There was no calf tenderness.  Calf muscle measurement on the right was 46 centimeters and 45 centimeters on the left.  There was no evidence of stasis and no change in pigmentation.  There was no evidence of any ulceration or skin changes.  The Veteran was diagnosed as having right leg venous insufficiency with mild superficial varicosities.  

VA outpatient records in March 2009 and September 2009 note that the Veteran's active problems included varicose veins and edema.  

An April 2010 VA History and Physical Note assesses the Veteran as having varicose veins and shows that thigh high elastic stockings were being ordered.  It further shows that gabapentin would be tried for aching legs at night and to improve sleep.

At a VA primary care clinic visit in June 2010, the Veteran reported that stockings helped with her varicose veins, but that the gabepentin did not and that she had had an allergic reaction to the gabepentin.  She was assessed as having varicose veins.  The physician reported that a venous study was being ordered to assess the extent of venous incompetence.  He further noted that the Veteran may need surgical referral and that this was a significant problem for her.  

At a VA examination in June 2010, the Veteran described the gradual onset of pain, swelling and varicose veins in her right lower extremity.  She said the veins had only been present between the knee and ankle.  She also reported swelling.  Her medical history regarding her right lower extremity was positive for persistent edema and persistent skin discoloration.  It was also positive for pain that was constant.  Examination of the right lower extremity revealed no edema, but there was stasis pigmentation or eczema on the dorsum of the right foot.  There was no ulceration present.  On the anterior right leg a network of faint blue veins was visible in the left side of the pretibial area that was not palpable above the skin.  On the posterior right leg there was a 3 inch by 4 inch area of varicose veins below the popliteal fossa.  They were visible and palpable above skin level.  Photographs were attached.  The Veteran reported the sensation of swelling in her lower leg, but on exam there was no visible edema or swelling.  The Veteran was noted to be working part-time as a bookkeeper.  She reported losing six weeks of work in the last 12 month period due to pain and swelling in her legs.  She was diagnosed as having varicose veins, right lower extremity.  This diagnosis was noted to have significant effects on the Veteran's occupation by way of decreased mobility and pain.  The resulting work problem was noted to have resulted in the assignment of different duties and increased absenteeism.  The effects of this diagnosis on the Veteran's daily activities ranged from no effect to moderate effects, in addition to preventing the Veteran from exercising and participating in sports.  

The Veteran testified at a Board hearing in June 2010 that putting her feet up no longer gave her relief.  She also said she could no longer wear leg compression stockings because her legs stay swollen a lot.  She added that her medication had recently been changed because it wasn't helping.  She estimated that her leg pain at that time was a "6" out of "10" with 10 being the worst.  She said the leg pain was worse at night and was causing sleep problems.  She described the pain as a numbing, throbbing type of pain.  

A VA psychiatric examination report in January 2011 states that the Veteran was employed part time as a book keeper for a family cleaning business and reported losing 8 weeks of work in the last 12 month period due, in part, to leg pain.  The report also indicates that the Veteran had been assigned different duties.

Law and Discussion

The Veteran's service-connected varicose veins of the right leg is evaluated as 20 percent disabling under the provisions of 38 C.F.R. § 4.101, Diagnostic Code 7120. 

Under Diagnostic Code 7120, a 20 percent rating is warranted for varicose veins manifested by persistent edema, incompletely relieved by elevation of the extremity, with or without beginning stasis pigmentation or eczema.  A 40 percent rating requires persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration.  A 60 percent rating warrants persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration.  A 100 percent rating requires massive board-like edema with constant pain at rest.

In the instant case, the Board finds that the criteria for an evaluation of 40 percent for varicose veins of the right lower extremity are met.  Although the Veteran was not found to have edema at the most recent VA examination in June 2010 despite her complaints, she was found to have +1 peripheral edema of the feet and ankles at the June 2008 VA examination, which was more apparent on the right with varicosities apparent posterior aspect of the right lower leg and right popliteal region.  In addition, VA outpatient notes in May 2008, March 2009 and September 2009 document edema as well as varicose veins as active problems.   

The Court has repeatedly held that a veteran is competent to describe symptoms of which he or she has first-hand knowledge.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  As such, the Veteran's assertions of a worsening of her symptoms over time are found to be credible and are entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  These assertions include the Veteran's June 2011 hearing testimony wherein she testified that since her last VA evaluation she used to be able to put her feet up and get some relief, but that that was no longer happening.  She further testified that she could no longer wear leg compression stockings because her legs stay swollen a lot.  These assertions are bolstered by a June 2010 VA outpatient record noting that the Veteran's varicose veins were a significant problem for her and that she may need a surgical referral.  

In addition to evidence supporting the criterion of persistent edema, the evidence also shows that the Veteran has stasis pigmentation or eczema in the right lower extremity.  In this regard, the June 2010 VA examiner stated that there was stasis pigmentation or eczema on the dorsum of the Veteran's right foot.  Thus, the criteria under Code 7120 for a 40 percent rating has been satisfied.  38 C.F.R. § 4.104.  With that said, the June 2010 VA examiner also noted that there was no ulceration.  Accordingly, a rating in excess of 40 percent is not warranted as the Veteran has not been shown nor claimed to have any ulcerations.  Id.  

Based on the foregoing, the Board finds that a 40 percent rating, but no higher, is warranted for the Veteran's varicose veins of the right lower extremity for the time period beginning April 22, 2008.  To this extent, the appeal is granted.

C.  Recurrent Eye Infections

Facts

The Veteran's service treatment records show that she was treated for blepharitis and conjunctivitis in service.  

In June 1993, the Veteran filed claims for various ailments, including an eye infection.

In August 1995, the RO granted service connection for recurrent eye infection and assigned a noncompensable evaluation.

In April 2008, the Veteran filed a claim for an increased rating for recurrent eye infections.  

At a VA outpatient clinic in June 2008, the Veteran reported that eye flareups were occurring more frequently, every 3 or 4 months.  She said that when she gets an eye infection she experiences blurry vision and uses eye drops and ointment.  Findings revealed best corrected near vision of 20/20 in the right and left eyes and best corrected far vision of 20/20 in each eye.  Visual field was full, with clear corneas, normal lenses, and quiet "A/C".  Disc findings revealed margins distinct in both eyes and "c healthy rims".  "VES" and "MAC" were normal.  

A VA optometry consult record in October 2009 shows best corrected vision of 20/20 in the right and left eyes.  Findings included clear corneas and lenses, and normal iris's.  Disc findings revealed margins distinct in both eyes with healthy rims.  "VES" and "MAC" were normal as was peripheral field.  The Veteran was assessed as having refractive error in both eyes/presbyopia, history of "HSV", dry eye syndrome in both eyes, and allergic conjunctivitis both eyes.  

The Veteran testified at a Board hearing in June 2010 that three or four times a year her eyes get pussy and stick together and she can't see or go out in the light.  She said he has to keep compresses on them and use antibiotics.  She said the antibiotic ointment "pulls her eyelashes off" and at times her vision is impaired, but that once the condition clears up her vision goes back to normal.  She estimated that an eye episode lasts between eight and ten days with medication.  Her representative said that they did not have a note from a doctor putting her on bed rest ,but her visual problems and inability to be in the light prevented her from leaving the house.  He reiterated that it wasn't the bed rest that the doctors prescribed, but that the Veteran is unable to leave the house during a flareup.  The Veteran explained that during a flareup she has to lie down and put compresses on her eye and that because it usually happens in just one eye, her balance is affected.  

On file is a VA report, dated in July 2010, from a physician specializing in diseases and surgery of the eye.  The examiner relayed the Veteran's report of a "flare-up" every few months described as conjunctivitis.  He relayed that her eyelids swell and stick together and she reported getting a film over her eyes.  She reported being treated with erythromycin and Alomide for the flare-ups with relief.  She said she recently received new glasses, but that after two or three months they no longer worked for distance.  Findings revealed that the Veteran's best corrected visual acuity was 20/20 in the right eye and 20/20-3 in the left eye.  Confrontation fields were full and brisk in both eyes.  The lids, lashes and external lacrimal symptoms were normal in both eyes as was the tarsal conjunctiva.  The conjunctiva, cornea and anterior changes were normal in both eyes with no sign of any abnormality or infection.  The lens and vitreous were clear in both eyes.  Dilated fundus examination revealed flat discs with a cup/disc diameter ratio of 0.5; the macula and vessels and peripheral were normal in both eyes.  Dr. Korshin gave an impression that the Veteran had a history of recurrent conjunctivitis, but had a normal eye examination.  He said she also had myopic astigmatism. 

On file is an undated prescription from M. J. Hrgovic, O.D., presumably for the Veteran, for "MGD/blepharitis".  

A VA psychiatric examination report in January 2011 states that the Veteran was employed part time as a book keeper for a family cleaning business and reported losing 8 weeks of work in the last 12 month period due, in part, to vision problems.  The report also indicates that the Veteran had been assigned different duties.

Law and Discussion

It should be noted at the outset that during the pendency of the Veteran's appeal, the schedular criteria by which eye disabilities are rated changed.  See 73 FR 66550 (November 10, 2002) (effective December 10, 2008); see also 38 C.F.R. § 4.84a, Codes 6001 to 6091 (2010).  However, because the amended regulations apply only to claims received by VA on or after December 10, 2008, that version of the eye regulations will not be applied here.  See id.  

The Veteran contends that she is entitled to a higher disability rating for her service connected recurrent eye infections.  This disability is rated under the diagnostic code for chronic conjunctivitis.  Under the pertinent criteria, a 10 percent disability evaluation is warranted for conjunctivitis when the condition is active with objective symptoms.  This is the maximum disability rating available under Code 6018.  38 C.F.R. § 4.84. 

A 30 percent rating is warranted under Code 6017 for trachomatous conjunctivitis which is active, with evaluation to be based on visual impairment.  A 30 percent rating may also be assigned under this code when the conjunctivitis is inactive, with evaluation based on residuals, such as visual impairment and disfigurement.  38 C.F.R. § 4.79.

After a review of the record in this case, the Board finds that a rating in excess of 10 percent for service-connected recurrent eye infections is not warranted.  The evidence shows that conjunctivitis is characterized by eyelids that swell and stick together, blurry vision, and light sensitivity.  There are no findings of active chronic trachomatous conjunctivitis or of visual impairment due to conjunctivitis.  Rather, an October 2009 VA optometry consult record notes that the Veteran's conjunctivitis was allergic in nature and although the Veteran complains of blurry vision at the time of an infection, she testified in June 2010 that this clears up when the infection is gone.  

The Board has considered all other potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran.  The Board has found no section that provides a basis upon which to assign a higher disability evaluation or a separate compensable disability evaluation.  In this regard, the Board has considered the applicability of 38 C.F.R. § 4.79, Codes 6010, 6014, 6015, 6016, 6020, 6021, 6022, 6025, 6029, 6031, 6034, and 6035.  However, because there is no evidence of record indicating that the Veteran has developed tuberculosis of the eye, new benign or malignant growths of the eye, central hystabmus, ectropion, entropion, lagophthalmos, epiphora, aphakia, dacryocysititis, pterygium, or keratoconus, these codes are inapplicable.

Consideration has also been given to the Veteran's hearing testimony in June 2010 that while she has not been prescribed bed rest by a physician due to her conjunctivitis, she is essentially housebound because of visual problems and light sensitivity.  Notwithstanding the fact that this does not satisfy the definition of an incapacitating episode under the note for Codes 6000-6009 (i.e., a period of acute symptoms severe enough to require prescribed bed rest by a physician or other healthcare provider), these codes are inapplicable to the Veteran's claim.  That is, the Veteran's service-connected recurrent eye infection disability is appropriately rated under the corresponding diagnostic code for chronic conjunctivitis (38 C.F.R. § 4.79, Code 6018).  Therefore, Codes 6000-6009 pertaining to other types of eye disabilities (choroidopathy, keratopathy, scleritis, retinopathy or maculopathy, intraocular hemorrhage, detachment of retina, unhealed eye injury) are not applicable to this appeal.  Moreover, the Board does not find the Veteran's assertions of being housebound due to eye infections credible.  This is especially so when considering her June 2010 testimony that the infections usually occur in only one eye at a time.  See Daye v. Nicholson, 20 Vet. App. 512, 516 (2006).

Based on the foregoing, the Board concludes that the Veteran's recurrent eye infection disability is properly evaluated at 10 percent for the duration of this appeal.  As the preponderance of the evidence is against an evaluation higher than 10 percent, the benefit of the doubt rule does not apply and the claim must be denied.  38 U.S.C.A. § 5107.
D.  Extraschedular Consideration

Consideration of referral for an extraschedular rating requires a three-step inquiry. See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F. 3d 1366 (Fed. Cir. 2009). The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115. If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms. If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted.

The discussions above reflect that the symptoms of the Veteran's recurrent eye infections and varicose veins of the right leg are fully contemplated by the applicable rating criteria.  Each of the diagnostic codes applicable to these disabilities were considered above, and contain criteria relating to different symptoms.  Therefore, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required.  Moreover, while various VA examination reports, including a January 2011 VA psychiatric examination report, note that the Veteran's part time employment as a book keeper for a family cleaning business was significantly affected by her vision problems and leg pain and caused lost time from work, there is no indication that the interference with employment was marked, i.e., beyond that contemplated by the 10 and 40 percent ratings, respectively.  See C.F.R. § 4.1 ("Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability").  Additionally, the evidence does not reflect frequent hospitalization or that the Veteran's symptoms have otherwise rendered impractical the application of the regular schedular standards.  Therefore, referral for consideration of an extraschedular evaluation for the Veteran's recurrent eye infections and varicose veins of the right leg is not warranted.  38 C.F.R. § 3.321(b)(1).

Finally, as the evidence shows that the Veteran continues to work as a book keeper, there is no evidence of unemployability indicating an implicit claim for a total disability rating based on individual unemployability.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  

III.  Application to Reopen Service Connection for Varicose Veins of the Left Leg

Pertinent Law and Regulations

Generally, a claim which has been denied in a final unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.

For applications to reopen received after August 21, 2001, new evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative or redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F. 3d 1343 (2000).  

In deciding whether new and material evidence has been submitted the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).

Service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in active service.   38 U.S.C.A. § 1110 (West 2002).  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Discussion

As stated on the title page of this decision, the issue presently before the Board is whether new and material evidence has been received to reopen the claim for service connection for varicose veins of the left leg.  This decision goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 f. 3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996).  In other words, if the Board finds that no such evidence has been offered, that is where the analysis must end.  Id.  Further analysis, beyond consideration of whether the evidence received is new and material is neither required nor permitted.  Barnett at 1384; see also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

In the instant case, service connection for varicose veins of the left leg was denied in an August 1995 rating decision.  The RO determined that there was no evidence of the condition in service or within one year of separation from service.  The appellant was provided with a copy of the rating decision and informed of her appellate rights.  She did not appeal.  New and Material evidence was not received within one year of the rating decision.

The last final denial pertinent to the claim of entitlement to service connection for varicose veins of the left leg was the RO's December 2006 denial to reopen the claim for service connection.  The appellant was notified of that determination and of her appellate rights in December 2006, but did not initiate an appeal by filing a timely notice of disagreement.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

Evidence considered at the time of the December 2006 decision includes the Veteran's service treatment records.  These records include a May 1993 separation examination report noting that the Veteran had "varicose vein in January 1990".  This report further notes that the Veteran had varicosities right lower extremity with no clots and good distal pulses.  These records are devoid of findings or notations regarding varicose veins of the left leg.   

The evidence considered in December 2006 also includes the Veteran's claim for service connection for varicose veins wherein she reported an onset date of January 1990.  In addition, there was a VA examination report of May 1995 diagnosing very small superficial varicosities in both lower extremities.  There was also a September 2006 VA examination report that contains the Veteran's report of pain that was progressively worse in both legs to both feet at night.  Findings revealed visible and palpable varicose veins at the popliteal aspect of the right lower extremity, and small palpable, tender to palpitate varicose veins at the popliteal aspect, left lower extremity.  

Evidence considered after the December 2006 decision includes VA examination reports dated in June 2008 and June 2010.  These reports pertain predominantly to the Veteran's service-connected varicose veins of the right leg, but reflect her report of problems in both legs and contain some findings with respect to the left leg.  In this regard, the June 2008 VA examination report contains a history of varicosities that began in 1991 with leg swelling associated with running and standing as well as leg pains.   Findings revealed +1 peripheral edema of the feet and ankles, more apparent right than left with varicosities apparent posterior aspect of the right lower leg and right popliteal region.  The Veteran was diagnosed as having right leg venous insufficiency with mild superficial varicosities.  The June 2010 VA examination report reflects the Veteran's report of gradual onset of pain, swelling and varicose veins in her right lower extremity and a diagnosis of varicose veins, right lower extremity.  

There were also VA outpatient records, some of which reflect the Veteran's complaints of leg pains in both lower extremities and contain diagnoses of varicose veins of both lower extremities.  In addition, there are the Veteran's statements dated in January 2009 and May 2009 wherein she reports that her legs are her greatest issue and she sometimes has to wear special hose.  She said she experiences pain, swelling and varicose veins in both legs.  Additionally, there is the Veteran's June 2011 Board hearing testimony wherein she asserted that she complained of varicose veins in both legs when she got out of service.  

After a review of the evidence submitted by the Veteran since the last final denial for varicose veins of the left leg in December 2006, the Board finds that it is cumulative and redundant of the evidence of record at the time of the last prior final denial.  The new evidence received, as described above, only demonstrates that the Veteran continues to experience problems with varicose veins of the left leg as well as the right.  However, this is cumulative of the evidence already on file.  This is evident when considering that the May 1995 VA examination report on file prior to December 2006 contains a diagnosis of superficial varicosities in both lower extremities, and the September 2006 examination report reflecting her report of pain in both legs.  Evidence that confirms a previously established fact is cumulative.  To the extent that the Veteran reports a relationship to service, such a statement is cumulative of the prior claim.

The Board finds that an element of the service connection claim that was missing at the time of the prior final denial remains deficient, namely evidence that the Veteran has current varicose veins of the left leg that is related to her active service.  Further, no new evidence received in support of the application to reopen shows that varicose veins of the left leg began in service.  As such, the Board finds that new and material evidence has not been received to reopen the claim for service connection for varicose veins of the left leg on a direct basis.  The Board has considered the doctrine of giving the benefit of the doubt to the Veteran, under 38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 (2010), but does not find that the evidence is of such approximate balance as to warrant its application. 

In sum, the evidence added to the record since the prior denial of the claim is cumulative and thus not new and material; this evidence therefore does not provide a basis to reopen the claim of entitlement to service connection for varicose veins of the left leg.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The application to reopen the claim must therefore be denied. 


ORDER

Entitlement to an evaluation of 40 percent, but no higher, for service-connected varicose veins of the right lower extremity, from April 22, 2008, forward, is granted, subject to statutory and regulatory provisions governing the payment of monetary benefits.

Entitlement to an evaluation greater than 10 percent for recurrent eye infections is denied.

The application to reopen the claim for service connection for varicose veins of the left leg is denied.


REMAND

At the Board hearing in June 2011, the Veteran raised a claim for service connection for varicose veins of the left leg as secondary to her service-connected varicose veins of the right leg.  The Veteran explained that over the years her right leg problems have caused her to put more pressure on her left leg and that her left leg was actually worse than her right leg.  The Board notes that initial consideration of the service connection claim for varicose veins of the left leg did not include consideration on a secondary basis; thus this newly raised claim is considered to be separate and distinct from the initial claim.  See Harder v. Brown, 5 Vet. App. 183 (1993) (noting that a secondary service connection claim is separate and distinct from direct service connection claim).  As the Agency of Original Jurisdiction (AOJ) has not addressed the question of secondary service connection in this regard, a remand is in order that it can do so.  

Accordingly, the case is REMANDED for the following action:

Entitlement to service connection for varicose veins of the left leg on a secondary basis was raised by the Veteran at the June 2011 Board hearing.  The AOJ has not addressed the question of secondary service connection in this regard and must do so after affording the Veteran appropriate notice under 38 U.S.C.A. § 5103, 5103A; 38 C.F.R. § 3.159.  

The appellant and her representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


